Case 17-21385-GLT           Doc 80      Filed 09/08/20 Entered 09/08/20 16:15:19                   Desc Main
                                       Document      Page 1 of 12
                                                                                                 FILED
                                                                                                 9/8/20 3:36 pm
                      IN THE UNITED STATES BANKRUPTCY COURT                                      CLERK
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA                                    U.S. BANKRUPTCY
                                                                                                 COURT - :'3$

In re:                                                  :     Case No. 17-21385-GLT
                                                        :
CHRISTOPHER ZVOCH,                                      :     Chapter 13
                                                        :
                 Debtor.                                :
                                                        :
                                                        :
CHRISTOPHER ZVOCH,                                      :     Related to Dkt. Nos. 57, 60, 63
                                                        :
                 Movant,                                :
                                                        :
v.                                                      :
                                                        :
RONDA WINNECOUR, CHAPTER 13                             :
TRUSTEE,                                                :
                                                        :
                 Respondent.                            :
                                                        :


Dennis J. Spyra, Esq.                                       Ronda Winnecour, Esq.
Spyra Law Office                                            Chapter 13 Trustee
Pittsburgh, PA                                              Pittsburgh, PA
Attorney for the Debtor                                     Attorney for the Respondent


                                      MEMORANDUM OPINION

                 It may be easier to ask for forgiveness than permission, but there is no guaranty

that you will get it. And in the bankruptcy court, there are consequences to having secured

neither. Christopher Zvoch (the “Debtor”) previously obtained pre-approval of a postpetition

vehicle financing transaction, but he secretly replaced that vehicle by entering into a second,

more expensive transaction. Having been discovered, the Debtor now moves for approval of this

second postpetition financing nunc pro tunc.1 Ronda Winnecour, the chapter 13 trustee (the


1
         Motion for Approval for Post-Petition Financing, Nunc Pro Tunc (the “Motion”), Dkt. No. 57.
Case 17-21385-GLT          Doc 80       Filed 09/08/20 Entered 09/08/20 16:15:19                    Desc Main
                                       Document      Page 2 of 12


“Trustee”), opposes the relief, asserting that the purchase was unnecessary, too expensive, and

unfeasible.2 For the reasons set forth below, the Motion must be denied.

I.     BACKGROUND

                The Debtor filed his chapter 13 bankruptcy petition in April 2017. Though he

lived in Homestead, Pennsylvania,3 the Debtor is employed by a health care management

services company based in Gaithersburg, Maryland.4                    On the petition date, his schedules

reflected that he grossed $5,000 a month, but had substantially negative net income.5 At the

time, the Debtor owned a 2005 Dodge Dakota 4x4 with a monthly debt obligation of $518.6

                In August 2017, the Debtor moved to incur postpetition financing, explaining that

the Dodge was no longer reliable and needed to be replaced.7 He requested approval of a

tentative agreement with Easterns Automotive Group (“Easterns”) to finance the purchase of a

2014 Toyota Camry SE or (if it was no longer available), an alternative vehicle with a cost up to

$25,000 and requiring monthly payments not to exceed $550.8 The Court granted the motion but

capped the monthly payment obligation at $525.9 Ultimately, the Debtor financed the purchase

of a 2013 Chevrolet Camaro LT R (the “Camaro”) for $21,318.49 with monthly payments of

2
       Trustee’s Response to Motion for Approval of Post-Petition Financing, Nunc Pro Tunc (the “Response”),
       Dkt. No. 60.
3
       See Voluntary Petition for Individuals Filing for Bankruptcy, Dkt. No. 1 at 2.
4
       See Schedule I: Your Income (“Schedule I”), Dkt. No. 1 at 30; Amended Schedule I, Dkt. No. 61-2 at 1.
       The Debtor has since filed a motion for an amended wage attachment suggesting that he has a new
       employer, but a further amended Schedule I has not been filed. See Dkt. No. 72.
5
       Schedule I, Dkt. No. 1 at 30-31; Schedule J: Your Expenses (“Schedule J”), Dkt. No. 1 at 32-33.
6
       See Schedule A/B: Property, Dkt. No. 1 at 10; Schedule J, Dkt. No. 1 at 33. In the year prior to his
       bankruptcy, two vehicles, a 2013 Ford Fusion and a 2013 Chevy Silverado, were repossessed. Statement of
       Financial Affairs for Individuals Filing for Bankruptcy, Dkt. No. 1 at 37. The Debtor also listed a debt
       arising from the surrender of a 2010 Camaro. Schedule E/F: Creditors Who Have Unsecured Claims, Dkt.
       No. 1 at 18.
7
       Motion to Incur Post-Petition Financing, Dkt. No. 25 at ¶ 5.
8
       Id. at ¶¶ 3-4.
9
       Order of Court, Dkt. No. 31.

                                                        2
Case 17-21385-GLT          Doc 80      Filed 09/08/20 Entered 09/08/20 16:15:19                    Desc Main
                                      Document      Page 3 of 12


$514.77 through Prestige Financial Services (“Prestige”).10 He then amended his chapter 13 plan

to substitute the Camaro payment obligation for the Dodge.11                  The Dodge was eventually

surrendered to the lienholder.12

               Over two years later, the Trustee unexpectedly received notice from Prestige that

the account had been paid in full.13 Soon after, the Trustee moved for a status conference,

having learned from Prestige that the Camaro was allegedly traded in for a new vehicle.14 Since

the Debtor had not sought approval for a second vehicle financing, the Court scheduled a status

conference to determine the truth of the matter.

               At the status conference, the Debtor admitted that he had indeed traded the

Camaro in for a 2016 Acura MDX Tech NA (the “Acura”) financed by Easterns and had been

making monthly payments outside the plan. 15 He also revealed that he had relocated to Texas

without informing his attorney or the Court. The Debtor proposed to amend his plan to account

for the new obligation, while the Trustee noted that the current plan was in arrears roughly

$1,900, representing about two and a half payments.              At the end of the status conference, the

Court directed the Debtor to file a copy of the settlement sheet from the Acura financing and take

whatever corrective action was needed to adequately account for its financing and acquisition.16




10
       Report of Financing, Dkt. No. 34. The Court notes that both the proposed agreement with Easterns and the
       financing documentation for the Camaro lists Fort Belvoir, Virginia as the Debtor’s address. See Exhibit,
       Dkt. No. 25-1; Exhibit, Dkt. No. 34-1.
11
       See Amended Chapter 13 Plan Dated October 18, 2017, Dkt. No. 35; Order of Court Confirming Plan as
       Modified, Dkt. No. 37.
12
       See Motion for Relief From the Automatic Stay, Dkt. No. 41; Default Order on Motion for Relief From
       Automatic Stay, Dkt. No. 46.
13
       See Notice of Funds on Reserve, Dkt. No. 49.
14
       Trustee’s Motion for Status Conference, Dkt. No. 50 at ¶¶ 4-6.
15
       Audio Recording of Hearing Held on February 12, 2020, in Courtroom A, at 10:59-11:00 a.m.
16
       Order Requiring Filings, Dkt. No. 55.

                                                       3
Case 17-21385-GLT          Doc 80         Filed 09/08/20 Entered 09/08/20 16:15:19                    Desc Main
                                         Document      Page 4 of 12


                 In response, the Debtor filed the present Motion seeking approval of the

transaction nunc pro tunc.17 In support, he asserted that the Camaro proved “insufficient to meet

his personal and professional demands” and that he instead needed a “safe, dependable vehicle”

that was “better suited to his lifestyle and more appropriate to his employment demands.”18 The

attached sales contract disclosed that the Debtor had paid $2,000 cash and financed a balance of

$33,674.10, thus requiring a monthly payment in the amount of $719.52.19 Although the Camaro

was ostensibly traded-in as part of the transaction, the $14,400 credit equaled the remaining

balance owed to Prestige and did not reduce the Acura’s purchase price.20 The Debtor offered to

increase his monthly plan payment by $75 and suggested that neither the estate nor any creditor

would be harmed by the financing,21 presumably because his confirmed plan did not contemplate

a dividend to unsecured creditors.22

                 The Trustee opposed the Motion, arguing that the Debtor has established no basis

for relief.23 She contends that: there was no emergency requiring the purchase of the Acura; that

a suitable replacement could have been found for $25,000 or less; and the monthly payment

appears unfeasibly high based on the Debtor’s plan default.24 The Trustee also stated that the

plan arrearage had grown to $2,450 since the status conference. 25


17
       Motion, Dkt. No. 57.
18
       Id. at ¶¶ 15, 24.
19
       Exhibit, Dkt. No. 57-1 at 1-2. It is not entirely clear when this transaction occurred. Although the Debtor
       avers that it took place in August 2018, the settlement sheet is undated and indicates the first loan payment
       was due September 24, 2019, suggesting that the sale may have occurred in August 2019. See Motion, Dkt.
       No. 57 at ¶ 17; Exhibit, Dkt. No. 57-1 at 1-2.
20
       Id.
21
       Motion, Dkt. No. 57 at ¶ 22-23.
22
       See Amended Chapter 13 Plan Dated October 18, 2017, Dkt. No. 35.
23
       Response, Dkt. No. 60 at ¶ 2.
24
       Id. at ¶¶ 3-5.
25
       Id. at ¶ 4.

                                                        4
Case 17-21385-GLT          Doc 80      Filed 09/08/20 Entered 09/08/20 16:15:19             Desc Main
                                      Document      Page 5 of 12


               As directed by the Court,26 the Debtor then filed amended Schedules I and J,27 a

chapter 13 plan modification,28 and a supplemental brief regarding the availability of nunc pro

tunc relief.29 Astonishingly, his amended schedules revealed that even with the higher Acura

payment, his monthly net income more than doubled from -$692 to $779.33.30 Seizing on this

“new” income,31 the plan modification increased the monthly plan payment from $800 to $1,500

and estimated $19,000 to be available for unsecured creditors.32

               After a hearing on the Motion, the Court took the matter under advisement.

II.    JURISDICTION

               This Court has authority to exercise jurisdiction over the subject matter and the

parties pursuant to 28 U.S.C. §§ 157(a), 1334, and the Order of Reference entered by the United

States District Court for the Western District of Pennsylvania on October 16, 1984. This is a

core proceeding under 28 U.S.C. § 157(b)(2)(D).

III.   DISCUSSION

               A chapter 13 case does not end at plan confirmation, and neither does a debtor’s

responsibilities. While it is certainly true that confirmation binds both the debtor and creditors to

the terms of the plan,33 the terms of the plan may be revisited at any time before the completion

of payments.34 And just like the debtor, the trustee and unsecured creditors have the right to seek

26
       See Order, Dkt. No. 58.
27
       Amended Schedules I and J, Dkt. No. 61.
28
       Chapter 13 Plan dated March 12, 2020, Dkt. No. 62.
29
       Supplemental Brief Concerning Effect of Recent Supreme Court Case on Debtor’s Motion For Approval
       For Financing, Nunc Pro Tunc, Dkt. No. 63.
30
       Amended Schedule I, Dkt. No. 61-2 at 2; Amended Schedule J, Dkt. No. 31-2 at 4.
31
       It is unclear when the Debtor’s income increased.
32
       Chapter 13 Plan dated March 12, 2020, Dkt. No. 62 at 2, 7.
33
       See 11 U.S.C. § 1327(a); In re Szostek, 886 F.2d 1405, 1406 (3d Cir. 1989).
34
       11 U.S.C. § 1329(a).

                                                       5
Case 17-21385-GLT           Doc 80      Filed 09/08/20 Entered 09/08/20 16:15:19                    Desc Main
                                       Document      Page 6 of 12


a plan modification.35 Moreover, in this district, property of the estate does not re-vest in the

debtor until the completion of the plan.36             Thus, all income and property acquired post-

confirmation is property of the estate and must be promptly reported to the Court and trustee.37

Lest there be any confusion, this means a chapter 13 debtor has a “continuing duty to disclose

changes in [their] financial situation during the pendency of [their] case.”38 The failure to

disclose a material income surge is tantamount to concealing assets and is grounds for

dismissal. 39

                Postpetition debt is also a concern.40 While the Bankruptcy Code41 grants self-

employed chapter 13 debtors the rights and powers of a trustee under sections 363(c) and 364,

these attributes are not extended to other chapter 13 debtors.42 Courts have wrestled with the

implications of this exclusion, forming two divergent views. One line of cases considers that, for


35
        Id.
36
        See PAWB Local Form 10 at § 7.1 (12/17).
37
        11 U.S.C. § 1306(a).
38
        See In re Williams, No. 1:10–ap–00474MDF, 2012 WL 3564027, at *15 (Bankr. M.D. Pa. Aug. 17, 2012)
        (quoting In re Anderson, No. 06–40856–JJR–13, 2009 WL 1065142, at *3 (Bankr. N.D. Ala. 2012); see
        also Waldron v. Brown (In re Waldron), 536 F.3d 1239, 1244 (11th Cir. 2008) (“[We] recogniz[e] a
        debtor’s continuing duty to disclose changes in [their] financial situation during the pendency of [their]
        bankruptcy.”); U.S. Trustee v. Cortez (In re Cortez), 457 F.3d 448, 457 (5th Cir. 2006) (“In a Chapter 13
        proceeding, debtors are obligated to amend their schedules to include subsequent income, even if that
        income is not known or realized at the time of filing.”).
39
        In the Court’s experience, chapter 13 debtors have an innate sense of materiality in this context as
        evidenced by how commonly they report income reductions. The same standard should be applied to the
        upswings. When in doubt, debtors should err on the side of filing amended schedules if for no other reason
        than to avoid the appearance of concealing property of the estate.
40
        See, e.g., Keith M. Lundin & William H. Brown, CHAPTER 13 BANKRUPTCY, § 302.1, at ¶ 1 (4th Ed.)
        (2004) (“Postpetition claims are a complex area of Chapter 13 practice. The Code and Bankruptcy Rules
        do not manage postpetition claims very well. The result is too much uncertainty for debtors and
        postpetition claim holders, much complicated strategy serving no obvious good purpose and a growing
        body of case law that is a testament to the lack of clarity in the Code and Rules.”).
41
        Unless expressly stated otherwise, all references to “Bankruptcy Code” or “Code” or to specific sections
        are to the Bankruptcy Reform Act of 1978, as amended by the Bankruptcy Abuse Prevention and consumer
        Protection Act of 2005 (“BAPCPA”), Pub. L. No. 109-8, 119 Stat. 23, 11 U.S.C. § 101, et seq. All
        references to “Bankruptcy Rule” are to the Federal Rules of Bankruptcy Procedure.
42
        11 U.S.C. §§ 1303, 1304.

                                                       6
Case 17-21385-GLT          Doc 80       Filed 09/08/20 Entered 09/08/20 16:15:19                      Desc Main
                                       Document      Page 7 of 12


a debtor not “engaged in business,” the lack of any express statutory directive to seek pre-

approval to incur postpetition debt (whether secured or unsecured) is proof that none is

required.43     The other mandates judicial pre-approval in light of the potential impact of

postpetition debt on plan performance.44

                 The issue is conspicuously well-settled in this district: all chapter 13 debtors must

seek prior Court approval before incurring any postpetition financing or borrowing of any kind.

As a practical matter, the fact that property does not re-vest in the debtor upon confirmation

precludes a debtor’s unilateral diversion of property of the estate from the unsecured creditors to

a new postpetition debt. Thus, the requirement of court pre-approval for these transactions is

articulated in the district’s form chapter 13 plan,45 its local rules,46 and this Court’s general

procedures.47


43
       See In re Loden, 572 B.R. 211, 215 (Bankr. W.D. Ark. 2017) (“[A] debtor has the ability to obtain post-
       petition debt without court authorization. However, approval by the trustee would be required if the debtor
       intended to make payments to the post-petition creditor under [their] plan.”); In re Fields, 551 B.R. 424,
       428 (Bankr. D. Minn. 2016) (“There is nothing in the Bankruptcy Code that requires court authorization for
       a debtor in chapter 13 who is not “engaged in business” to incur post-petition debt or to obtain credit.”);
       GMAC v. Bullock (In re Bullock), No. 89-11537, 1990 WL 10007465, at *1 (Bankr. S.D. Ga. 1990)
       (holding that in the absence of an order of the court to the contrary, debtor may engage in post-confirmation
       debt transactions without prior approval).
44
       See In re Ripley, No. 14–01265–5–DMW, 2018 WL 735342, at *4 (Bankr. E.D.N.C. Feb. 6, 2018) (“The
       court cannot approve of transactions with such hazardous financial consequences [to the plan and
       creditors.]”); In re Ward, 546 B.R. 667, 679 (Bankr. N.D. Tex. 2016) (“notice and court approval are
       nevertheless necessary whenever significant postpetition debt is incurred by a debtor, if for no other reason
       than because of the possible impact on the debtor’s plan and the debtor’s prospects for rehabilitation.”)
       (emphasis in original); Cooper v. Rogers Used Cars (In re Cooper), No. 95-0757, 1995 WL 495987, at *2
       (Bankr. W.D. Tenn. 1995) (“[T]he debtor has an affirmative obligation to obtain permission of the Chapter
       13 Trustee or of the Court prior to incurring post-petition consumer debt.”); see also In re Nacci, 586 B.R.
       733, 737 (Bankr. N.D. Ohio 2018) (terms of the confirmed plan required court approval of postpetition debt
       exceeding $500); In re Alomia, No. 17-00561-5-DMW, 2017 WL 3994811, at *1 (Bankr. E.D.N.C. Sept. 8,
       2017) (local rules prohibited Chapter 13 debtors from incurring debt of $7,500.00 or more without prior
       court approval); In re Key, 465 B.R. 709, 713 (Bankr. S.D. Ga. 2012) (requirement to seek pre-approval of
       postpetition debt set forth by General Order 2010-2).
45
       See PAWB Local Form 10 at § 8.3 (12/17) (“The debtor(s) must obtain prior court approval before
       entering into any postpetition financing or borrowing of any kind . . .”) (emphasis added). The Debtor’s
       original plan and his first amended plan used a previous version of Form 10 which did not include this
       language. Nevertheless, the previous version of the plan form did require all “ongoing payments for
       vehicles, mortgages and assumed leases [to be] paid through the Trustee, unless the Court orders
       otherwise.” PAWB Local Form 10 at § 6 (07/13).

                                                        7
Case 17-21385-GLT          Doc 80       Filed 09/08/20 Entered 09/08/20 16:15:19                  Desc Main
                                       Document      Page 8 of 12


                Of course, the Debtor is not seeking pre-approval of the Acura financing, but

relief nunc pro tunc. As an initial matter, the Court doubts that this kind of retroactive relief is

still cognizable after the United States Supreme Court’s ruling in Roman Catholic Archdiocese of

San Juan, Puerto Rico v. Acevedo Feliciano.48 In Acevedo Feliciano, the Court held that nunc

pro tunc orders must be strictly limited to “‘reflect the reality’ of what has already occurred”49

and cannot be “some Orwellian vehicle for revisionist history—creating ‘facts’ that never

occurred in fact.”50 To that end, a nunc pro tunc order “presupposes a decree allowed, or

ordered, but not entered, through inadvertence of the court.”51

                In this case, it was the Debtor’s failure to seek pre-approval of the Acura

financing, not the Court’s inadvertence, that prevented entry of such an order. As a result,

retroactively approving the Acura financing would not reflect reality, but create a new one where

the Debtor complied with all his obligations. These facts are similar to those in In re Nilhan

Developers, LLC, where the court held that Acevedo Feliciano barred post facto approval of an




46
       See W.PA.LBR 4001-4(d) (defining the requirements of a motion seeking approval of motor vehicle
       financing).
47
       See W.PA.LBR GLT-Proc(C)(2) (defining the requirements of a proposed form of order to accompanying
       any motion seeking approval of motor vehicle financing).
48
       Roman Catholic Archdiocese of San Juan, Puerto Rico v. Acevedo Feliciano, 140 S. Ct. 696 (2020).
49
       Id. at 700-01 (quoting Missouri v. Jenkins, 495 U.S. 33, 49 (1990).
50
       Id. at 701 (quoting United States v. Gillespie, 666 F. Supp. 1137, 1139 (ND Ill. 1987)).
51
       Id. (quoting Cuebas y Arredondo v. Cuebas y Arredondo, 223 U.S. 376, 390 (1912)).

                                                        8
Case 17-21385-GLT           Doc 80       Filed 09/08/20 Entered 09/08/20 16:15:19                        Desc Main
                                        Document      Page 9 of 12


unauthorized loan agreement.52 In sum, the Court “‘cannot make the record what it is not.’”53

For this reason alone, the Motion must be denied.54

                Even if the Motion had been timely raised, the Court would have denied it on the

merits. A motion for postpetition vehicle financing may be granted if, when reviewing the facts

of the case, the debt is reasonable and necessary for the debtor’s successful reorganization.55

Within the framework of reasonableness and necessity, courts “generally take a fact-intensive

review of the case”56 and consider the impact the additional debt would have on plan

performance,57 on creditors,58 and on the debtor.59



52
       In re Nilhan Developers, LLC, No. 15-58443-WLH, 2020 WL 4591662, at 10 (Bankr. N.D. Ga. Aug. 7,
       2020) (“Granting nunc pro tunc relief here, to authorize a loan transaction the Court never would have
       authorized at the time it was entered into, would not reflect the reality of what happened at the time and
       would essentially create facts by blessing an unorthodox transaction that would have never been
       sanctioned”).
53
       Roman Catholic Archdiocese v. Acevedo Feliciano, 140 S. Ct. at 701 (quoting Missouri v. Jenkins, 495
       U.S. at 49).
54
       Assuming, arguendo, that Acevedo Feliciano does not bar retroactive relief in these circumstances, the
       Debtor has still failed to demonstrate “extraordinary circumstances” under pre-existing Third Circuit
       precedent. See F/S Airlease II, Inc. v. Simon, 844 F.2d 99, 101 (3d Cir. 1988); In re Arkansas, 798 F.2d
       645, 646 (3d Cir.1986).
55
       See In re Nacci, 586 B.R. at 737 (“Reasonableness and necessity are often key components of the
       determination.”); In re Ward, 546 B.R. at 679 (“As for the standard of review [for granting postpetition
       loans], this court believes it makes sense to use the same type of legal standard that one applies when
       evaluating borrowing under section 364 of the Bankruptcy Code.”).
56
       See, e.g., In re Nacci, 586 B.R. at 737 (“What is the appropriate standard to employ in reviewing a chapter
       13 debtor’s motion to incur postpetition debt? A review of the case law indicates that courts generally take
       a fact-intensive review of the case, directed at the terms of the postpetition debt, its purpose, the effect on
       the plan, and the benefit to the debtor.”); see also In re Ward, 546 B.R. at 679 (“Is the borrowing reasonable
       and necessary? Is it in the best interests of the debtor and the estate? Is there a sound business justification
       for this? Did the debtor shop and find reasonable market terms? Was this the most favorable option? Is this
       an exercise of reasonable business judgment? And will this interfere with the confirmed plan?”).
57
       See, e.g., In re Alomia, 2017 WL 3994811, at *1 (“While the court commends the Debtor for seeking to
       further his education and improve his employment and income prospects, the court will not allow the
       Debtor to incur the proposed debt while he remains delinquent in his Plan.”); In re Key, 465 B.R. at 713
       (“The General Order states that for approval, the need to incur consumer debt should be ‘necessary to the
       debtor’s performance under a chapter 13 plan’ … I do not find this debt is necessary for the Debtors’
       performance of their chapter 13 plan and therefore I deny the motion.”); In re Clemons, 358 B.R. 714, 716
       (Bankr. W.D. Ky. 2007) (“The purpose behind requiring approval of the Court is to ensure that decisions
       made by a debtor to obtain credit do not interfere with the debtor’s ability to perform under a confirmed
       chapter 13 plan”).

                                                         9
Case 17-21385-GLT           Doc 80     Filed 09/08/20 Entered 09/08/20 16:15:19                        Desc Main
                                      Document     Page 10 of 12


                Generally speaking, debtors need to get to work to earn income, making a reliable

means of transportation critical to most reorganizations. The Court also recognizes that outside

of the large metropolitan areas, public transportation options are limited. Therefore, a motor

vehicle loan is typically a reasonable and necessary expense in most cases. That said, debtors are

expected to do some “belt-tightening” while in bankruptcy,60 and they may not force their

creditors to shoulder the burden of unreasonable transportation expenses, including the cost of a

luxury vehicle when much more economic alternatives exist.61 Here, the Acura financing is a far

more expensive endeavor than what this Court previously approved in this case and what it

customarily approves in other chapter 13 cases.62 Even if the Camaro was ill-suited to the

Debtor’s needs, he has failed to establish that this car at this price was the only viable

replacement. Personal preference alone cannot justify a luxury price tag when the difference

negatively impacts the debtor’s creditors.

                And contrary to the Debtor’s assertions, the Acura financing is harmful to his

creditors. The Court would not have approved a monthly payment of approximately $720. As a

result, he is effectively seeking to divert net income of over $200 per month from the payment of



58
       See, e.g., In re Nesser, 206 B.R. 357, 371 (Bankr. W.D. Pa. 1997) (denying chapter 13 debtor’s motion to
       incur debt to open a pub where the likelihood of success was too speculative).
59
       In re Ripley, 2018 WL 735342, at *4 (“The court also should determine whether the contemplated
       transaction is generally in the Debtors’ best interests.”); In re Ward, 546 B.R. at 673 (“[T]he incurrence of
       debt, under the described terms and circumstances, was not in the best interests of the Debtor, not
       reasonable, and not consistent with sound business judgement.”); In re Clemons, 358 B.R. at 716 (“The
       purpose behind requiring approval of the Court is … to ensure a debtor is not making an imprudent
       financial decision that could lead the debtor back into bankruptcy.”);.
60
       See In re Duncan, 201 B.R. 889, 901 (Bankr. W. D. Pa. 1996).
61
       See In re Gibson, 142 B.R. 879, 881 (Bankr. E.D. Mo. 1992) (luxury vehicles are not “reasonably
       necessary” expenses under section 1325(b)(2)(A)).
62
       In this Court’s view, automotive financing of $25,000 with a monthly payment of $450 is presumptively
       reasonable given the average vehicle cost, applicable interest rates, and the credit status of most chapter 13
       debtors. Nevertheless, motions to incur debt are assessed on a case-by-case basis and an objecting party is
       free to present facts to rebut that presumption.

                                                       10
Case 17-21385-GLT          Doc 80      Filed 09/08/20 Entered 09/08/20 16:15:19                       Desc Main
                                      Document     Page 11 of 12


his unsecured creditors.63 The Debtor’s plan modification, which suddenly provides $19,000 for

the payment of general unsecured claims, is nothing more than a naked attempt to hide that

prejudice by re-focusing attention on how much better creditors will do under this plan than the

old. But that ignores the fact that the Trustee and unsecured creditors may insist that the Debtor

devote all current monthly income less “reasonably necessary” expenses for the life of the plan.64

Put another way, dangling a carrot in front of the general unsecured creditors should not distract

them from the fact that their pockets are still being picked.65

                 Finally, while the Court cannot say for certain that the Acura financing is

detrimental to his plan performance, the facts are that the plan was in arrears when the Debtor

filed the Motion and the arrearage grew by the time it was heard. And this is after his income

had nearly doubled. The correlation is not encouraging and, at best, suggests that the Acura

payment may not be feasible. At worst, this may demonstrate that the Debtor is acting in bad

faith.66 In any event, he has not carried his burden to justify the Acura financing as reasonable

and necessary.

IV.    CONCLUSION

                 In light of the foregoing, the Motion must be denied. As a result, the Debtor may

not use property of the estate to pay this unauthorized obligation. This opinion constitutes the




63
       Frankly, the Debtor may have been diverting substantially more income depending on how long it took him
       to report his wage increase and pursue a plan modification.
64
       11 U.S.C. § 1325(b)(1), (2).
65
       It is also important to recognize that any benefit offered by the plan modification is completely illusory
       until the plan is completed.
66
       Indicia of bad faith in this case may include: (1) the Debtor’s knowing failure to obtain pre-approval of the
       Acura Financing; (2) the Debtor’s decision to enter into a substantially more expensive transaction than
       was previously approved; (3) the Debtor’s failure to voluntarily and promptly amend Schedule I; and (4)
       the Debtor’s continued plan defaults despite his insistence that he has sufficient income.

                                                       11
Case 17-21385-GLT            Doc 80    Filed 09/08/20 Entered 09/08/20 16:15:19    Desc Main
                                      Document     Page 12 of 12


Court’s findings of fact and conclusions of law in accordance with Fed. R. Bankr. P. 7052. The

Court will issue a separate order consistent with this opinion.

                 ENTERED at Pittsburgh, Pennsylvania.




                                               ________________________________
                                                                          _
                                               ____________________________________
                                               GREGORYR LL. TADDONIO
                                               UNITED STATES BANKRUPTCY JUDGE
Dated: September 8, 2020



Case administrator to mail to:
Debtor
Office of the Chapter 13 Trustee
Dennis Spyra, Esq.




                                                 12
